Exhibit GENESIS ENERGY, INC. FIRST AMENDED AND RESTATED STOCK APPRECIATION RIGHTS PLAN Section 1 Purpose The purpose of the Stock Appreciation Rights Plan (the "Plan") is to advance the interests of Genesis Energy, Inc. (the "Company") and its affiliates and owners by providing performance incentives to employees and Directors of the Company whose present and potential contributions are important to the continued success of the Company. The Plan is intended to enable the Company to attract and retain highly qualified persons for the successful conduct of its business.These objectives are intended to be effected by creating a sense of equity participation in the Company through the sharing of the appreciation in the unit price of Genesis Energy, L.P.(“GEL”) Common Units.Definitions for certain terms are contained in Section 14 below. Section 2 Eligibility In order to be eligible for and receive an allocation of Units granted under Section 4 below for a Plan Year, the Participant must be a regular, full-time active employee, not on probation, or a Director of the Company on the date of the allocation of Units. Section 3 Administration of the Plan The Plan shall be administered by the Compensation Committee of the Board of Directors of the Company (hereinafter referred to as the "Committee").The Committee shall have full discretion and authority to administer the Plan.Any interpretation by the Committee of the terms and conditions of the Plan shall be final.The Plan shall be operated on a calendar year. Section 4 Stock Appreciation Rights (a)Stock Appreciation Rights (the "Units") will be allocated to the accounts (the "Accounts") of the Plan participants (the "Participants") in a manner determined by the Committee in its full discretion. (b)The total number of Units authorized for allocation to the Participants in the Plan each year shall be determined by the Committee in its full discretion. (c)For each year, the Committee shall determine, in its full discretion, the grant date for the allocation of Units among the eligible Participants in the Plan. (d)The Committee shall determine, in its full discretion, a prescribed formula for allocating Units to new employees of the Company. (d)Each Unit shall have a term of 10 years (i.e., 120 months) from the grant date. (e)At the time a Unit is allocated to each Participant, the Committee will assign a strike price to the Unit, referenced to the market price of GEL units at that time, as determined by the Committee in its full discretion. Section 5 Vesting and Forfeiture Each Participant will have a vested percentage of the Units allocated to that
